Title: From Benjamin Franklin to Desegray, Beaugeard fils & Cie., 7 October 1780
From: Franklin, Benjamin
To: Desegray, Beaugeard fils & Cie.


Gentlemen,
Passy, Oct. 7. 1780.
We formerly requested you to hold the Salpetre in your Hands at the Disposition of M. Schweighauser, having given him Directions to Ship it to America. As he has not had an Opportunity of doing it conveniently, and we have a Ship that can take it at l’Orient, I desire you would forward it thither by Land Cariage as soon as possible. In which you will much oblige.
Messrs. Desegray & Co.
